Case 20-18488-MBK            Doc 355      Filed 10/08/20 Entered 10/08/20 10:39:53      Desc Main
                                         Document     Page 1 of 4




     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Eitan D. Blanc, Esquire
     Anthony R. Twardowski Esquire (admitted Pro Hac
     Vice)
     Earl M. Forte, Esquire (admitted Pro Hac Vice)
     Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
     2005 Market Street, 16th Floor
     Philadelphia, PA 19103
     215-569-2800
     edblanc@zarwin.com
     artwardowski@zarwin.com
     emforte@zarwin.com

     Counsel for DVL, Inc. and DVL Kearny Holdings, LLC

     In Re:                                                   Chapter 11
     CONGOLEUM CORPORATION,
                                                              Case No. 20-18488 (MBK)

                Debtor.1
                                                              Hearing Date: November 5, 2020 at
                                                              10:00 A.M.




     NOTICE OF RENEWED MOTION OF DVL, INC. AND DVL KEARNY HOLDINGS,
     LLC FOR ENTRY OF AN ORDER GRANTING RELIEF FROM THE AUTOMATIC
          STAY PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE

 TO:      Warren A. Usatine, Esq.
          Felice R. Yudkin, Esq.
          Rebecca W. Hollander, Esq.
          Cole Schotz P.C.
          25 Main Street
          P.O. Box 800
          Hackensack, New Jersey 07602-0800
          Attorneys for Debtor

 1
   The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s
 corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.
                                                       1
Case 20-18488-MBK        Doc 355     Filed 10/08/20 Entered 10/08/20 10:39:53        Desc Main
                                    Document     Page 2 of 4




        And

        Congoleum Corporation
        3500 Quakerbridge Road
        Mercerville, NJ 08619

        And

        Margaret McGee, Esq.
        Jeffrey M. Sponder, Esq.
        U.S. Dept. Of Justice- Office of U.S. Trustee
        One Newark Center
        1085 Raymond Blvd.
        Ste. 21st Floor
        Newark, NJ. 17102


        And

        Jeffrey. D. Prol, Esq.
        Mary E. Seymour, Esq.
        Bruce S. Nathan, Esq.
        Jennifer B. Kimble, Esq
        Lowenstein Sandler LLP
        One Lowenstein Drive
        Roseland, New Jersey 07068

        And

        Any other parties in interest

        PLEASE TAKE NOTICE that DVL, Inc. and DVL Kearny Holdings, LLC (collectively

 “DVL”), by and through its undersigned counsel, will move before the Honorable Michael B.

 Kaplan on November 5, 2020 at 10:00 A.M. or as soon thereafter as counsel may be heard, at the

 United States Bankruptcy Court, United States Courthouse, Courtroom #8, 402 East State Street,

 Trenton, New Jersey 08608, for entry of an Order pursuant to section 362(d) of title 11 of the

 United States Code (the “Bankruptcy Code”) granting relief from the automatic stay in order to

 proceed against the Debtor in the matter of DVL, Inc. and DVL Kearny Holdings, LLC v



                                                2
Case 20-18488-MBK         Doc 355     Filed 10/08/20 Entered 10/08/20 10:39:53              Desc Main
                                     Document     Page 3 of 4



 Congoleum Corporation and Bath Iron Works Corporation, Case No. 2:17-cv-04261-KM-JBC

 (the “District Court Action”), which is currently pending in the United States District Court for the

 District of New Jersey (the “Motion”).

        YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and

 discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have

 an attorney, you may wish to consult one).


        PLEASE TAKE FURTHER NOTICE that in support of the Motion the undersigned

 shall rely on the Certification of Anthony R. Twardowski, Esq. in Support of the Renewed Motion

 of DVL, Inc. and DVL Kearny Holdings, LLC for Entry of an Order Granting Relief from the

 Automatic Stay Pursuant to Section 362 of the Bankruptcy Code as well as the Memorandum of

 Law in Support of the Renewed Motion of DVL, Inc. and DVL Kearny Holdings, LLC for Entry of

 an Order Granting Relief from the Automatic Stay Pursuant to Section 362 of the Bankruptcy

 Code. A proposed Order granting the relief requested in the Motion is also submitted herewith.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in

 the Motion must be filed no later than October 29, 2020 and shall be (i) in writing, (ii) state with

 particularity the basis of the objection, and (iii) be filed with the Clerk of the Bankruptcy Court in

 accordance with LBR 9013-2.

        PLEASE TAKE FURTHER NOTICE that unless an objection is timely filed and served,

 the Motion will be deemed uncontested and the relief may be granted without a hearing.

        PLEASE TAKE FURTHER NOTICE that the undersigned requests oral argument on

 the return date of the Motion if objection(s) are timely presented.




                                                   3
Case 20-18488-MBK         Doc 355    Filed 10/08/20 Entered 10/08/20 10:39:53        Desc Main
                                    Document     Page 4 of 4



                                            Respectfully submitted,

                                            ZARWIN BAUM DeVITO KAPLAN
                                            SCHAER & TODDY P.C.

                                            By: _/s/ Eitan D. Blanc
                                            Eitan D. Blanc, Esquire
                                            Anthony R. Twardowski Esquire (admitted Pro Hac
                                                    Vice)
                                            Earl M. Forte, Esquire (admitted Pro Hac Vice)
                                            Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
                                            2005 Market Street, 16th Floor
                                            Philadelphia, PA 19103
                                            Phone: (215) 569-2800
                                            Fax: (215) 569-1606
                                            Email: edblanc@zarwin.com
                                                    artwardowski@zarwin.com
                                                    emforte@zarwin.com

                                            Attorneys for DVL, Inc. and DVL Kearny
                                            Holdings, LLC

 Dated: October 8, 2020




                                               4
